Case: 20-40723     Document: 00515790819         Page: 1     Date Filed: 03/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 22, 2021
                                  No. 20-40723
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Cheryl Pittman,

                                                           Plaintiff—Appellant,

                                       versus

   U.S. Bank NA, Successor Trustee to Bank of America, NA Successor in
   Interest to LaSalle Bank, N.A., on behalf of the Registered Holders of Bear
   Stearns Asset Backed Securities I Trust 2006-HE-5, Asset-Backed Certificates,
   Series 2006-HE5; Select Portfolio Servicing, Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-397


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40723       Document: 00515790819            Page: 2     Date Filed: 03/22/2021




          Cheryl Pittman challenges summary judgment in favor of US Bank
   NA and Select Portfolio Servicing, Incorporated (“SPS”) (collectively “the
   Defendants”). We affirm.
                                             I
          In February 2006, Pittman obtained a nearly $500,000 mortgage on a
   home in Fairview, Texas (“the Property”). She would eventually default,
   failing to make at least one mortgage payment every year from 2009 to 2019.
   US Bank asserts it is the current owner and holder of the deed of trust which
   secures the mortgage. 1 SPS is a loan servicer engaged by US Bank. On several
   occasions, SPS sent Pittman statements of arrearages with instructions for
   payment. In November 2018, SPS mailed Pittman a notice of acceleration of
   the mortgage and notice of an impending foreclosure sale. That sale was
   conducted a month later, and the Property was purchased by US Bank. US
   Bank would go on to obtain a writ of possession, resulting in Pittman’s
   eviction from the Property in July 2019.
          Shortly before that, in May 2019, Pittman sued the Defendants in
   Texas state court. The case was removed on diversity grounds. After
   removal, Pittman filed an amended complaint. In the amended complaint,
   she “challeng[ed] a number of aspects of the foreclosure process”—
   contending the Defendants had violated multiple state and federal statutes,
   engaged in a fraudulent real estate filing, and breached the mortgage
   contract—and sought to quiet title in her favor. The Defendants moved for
   summary judgment and the district court, adopting the magistrate judge’s
   recommendation, granted the motion, rejecting all of Pittman’s claims.




          1
           US Bank is the successor-in-interest to the originator of the mortgage, Sunset
   Mortgage Company, LP.
Case: 20-40723        Document: 00515790819         Page: 3     Date Filed: 03/22/2021




                                     No. 20-40723


          Pittman now appeals. “We review [a] district court’s grant of
   summary judgment de novo and apply the same standard as the district
   court.” Martinez v. Texas Workforce Comm’n-C.R. Div., 775 F.3d 685, 687
   (5th Cir. 2014).
                                           II
          On appeal, Pittman renews her multifaceted attack on the validity of
   the foreclosure. She argues that the trustee who oversaw the foreclosure sale
   was not properly appointed, that evidence offered by the Defendants was
   improperly considered, and that the Defendants lacked authorization to
   foreclose. None of these arguments has merit.
          Pittman first argues that Francesca Ortolani, who conducted the
   foreclosure sale, was “not a properly appointed substitute trustee” and that
   such an appointment is a prerequisite to a legal foreclosure. 2 The district
   court correctly rejected this argument because it was raised for the first time
   during summary judgment briefing. As the court explained, the relevant
   portions of Pittman’s complaint “focuse[d] on SPS’s alleged lack of
   authority to enforce the Deed of Trust, not whether the individual who
   conducted the foreclosure sale . . . was a [properly appointed] substitute
   trustee.” Our precedent precludes a plaintiff from advancing a new claim or
   reframing a previously presented one in response to a motion for summary
   judgment. Cutrera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108, 113
   (5th Cir. 2005) (“A claim which is not raised in the complaint but, rather, is
   raised only in response to a motion for summary judgment is not properly
   before the court.”); see also, e.g., U.S. ex rel. DeKort v. Integrated Coast Guard




          2
             See Tex. Prop. Code § 51.0075 (outlining the authority of trustees and
   substitute trustees).




                                           3
Case: 20-40723     Document: 00515790819           Page: 4   Date Filed: 03/22/2021




                                    No. 20-40723


   Sys., 475 F. App’x 521, 522 (5th Cir. 2012) (per curiam) (affirming district
   court’s refusal to consider such a claim).
          Pittman next contests the district court’s overruling her objections to
   Defendants’ summary judgment evidence. Most notably, the Defendants
   proffered several declarations establishing that US Bank was the current
   holder of Pittman’s mortgage. Pittman objected, claiming those declarations
   were inadmissible hearsay. In overruling this objection, the district court
   explained that the Defendants had “elaborate[ed] on how the disputed
   statements [we]re admissible” and that Pittman had “provided no argument
   or illustration to the contrary.” The court was correct. The challenged
   declarations addressed matters within the declarants’ personal knowledge
   and were accompanied by “true and correct copies” of relevant mortgage
   documents, including the note itself, the deed of trust, and documents
   reflecting assignments of the same, which qualify as business records. Both
   declarations based on personal knowledge and business records are
   competent summary judgment evidence upon which a district court may
   properly rely. Fed. R. Civ. P. 56(c)(1); see Cuevas v. BAC Home Loans
   Servicing, LP, 648 F.3d 242, 250 (5th Cir. 2011); see also Cormier v. Pennzoil
   Expl. & Prod. Co., 969 F.2d 1559, 1561 (5th Cir. 1992) (per curiam); Carson v.
   Perry, 91 F.3d 138 (5th Cir. 1996) (per curiam).
          Finally, Pittman advances several arguments challenging the
   Defendants’ authority to foreclose. This lack of authority, she contends,
   renders the foreclosure unlawful and underlies her various statutory claims
   of fraud and her request to quiet title. The district court correctly rejected
   her contention that the Defendants lacked authority to foreclose, pointing to
   our decision in Martins v. BAC Home Loans Servicing, L.P., where we
   confirmed that Texas law permits foreclosure by a party to whom a
   “mortgage has been properly assigned.” 722 F.3d 249, 255 (5th Cir. 2013).
   As the district court recounted, the record contains “unrebutted” evidence



                                         4
Case: 20-40723     Document: 00515790819          Page: 5   Date Filed: 03/22/2021




                                   No. 20-40723


   establishing that US Bank is the successor-in-interest to the originator of
   Pittman’s mortgage and, further, that SPS was the mortgage servicer
   engaged by US Bank to handle its collection efforts. Martin controls, and the
   Defendants therefore had authority under Texas law to foreclose and to
   undertake actions associated with that foreclosure.
          AFFIRMED.




                                         5